Title: From George Washington to Francisco Rendón, 21 June 1781
From: Washington, George
To: Rendón, Francisco


                        
                            Sir
                            Head Quarters New Windsor 21st June 1781.
                        
                        I with the greatest pleasure congratulate you in the success of His Catholic Majesty’s Arms at Pensacola, and
                            I have no doubt but a recital of the particulars will reflect much honor upon General Don Galvez and the troops under his
                            command.
                        No material movements on the part of the enemy having taken place in this quarter since my Last. I have no
                            communications of any importance to make to you. I beg you to be assured that I am with great Respect Sir Yr most ot
                            Servt.

                    